Citation Nr: 0126618	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-15 976	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1996 to January 
1998.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In April 2000 and July 2000, the 
Board remanded this case to the RO for additional 
development.

In a written statement received at the RO in May 2001, the 
veteran is raising claims of entitlement to an evaluation in 
excess of 10 percent for a left ankle disability and 
entitlement to a compensable evaluation for allergic 
rhinitis.  This matter is referred to the RO for appropriate 
action. 


REMAND

The veteran claims that he is entitled to Chapter 30 
educational assistance benefits because he paid to 
participate in the Chapter 30 program when he served on 
active duty from April 1996 to January 1998.  A review of the 
record discloses that, before the Board can decide the merits 
of the veteran's claim, additional action by the RO is 
necessary.  

In April 2000 and July 2000, the Board remanded this claim to 
the RO for the purpose of affording the veteran a personal 
hearing before a hearing officer at the RO.  The RO 
accomplished this purpose by affording the veteran a hearing 
in May 2001 before a Hearing Officer at the VA Regional 
Office in Albuquerque, New Mexico.  However, after a 
transcript of this hearing was prepared and associated with 
the claims file, the RO did not issue a supplemental 
statement of the case reflecting that the veteran's hearing 
testimony had been considered in support of his claim.  The 
veteran's representative has requested that the Board remand 
this case to the RO for consideration of this additional 
evidence and for preparation of a supplemental statement of 
the case.  

In this regard, the Board notes that pursuant to 38 C.F.R. § 
19.38 (2001), when a case is remanded, the agency of original 
jurisdiction (AOJ) will complete the required additional 
development and then review the case to determine if the 
evidence supports the allowance of all benefits sought on 
appeal.  If any benefits sought on appeal remain denied 
following this review, the AOJ will issue a supplemental 
statement of the case.  Further, failure to provide the 
veteran an opportunity to have new evidence, specifically, 
his testimony, considered by the RO prior to consideration by 
the Board would constitute a denial of due process of law.  
See 38 C.F.R. 19.31 (2001) (a supplemental statement of the 
case will be furnished to the veteran and his representative 
when additional pertinent evidence is received after a 
statement of the case or the most recent supplemental 
statement of the case).  A Remand is thus necessary so that 
the RO can comply with statutory and regulatory provisions 
that mandate that such action be taken.  See 38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. § 19.31 (2001).    

The Board notes further that recent changes in the law have 
affected VA claims in general as well as education claims 
specifically.  The Veterans Benefits and Health Care 
Improvement Act of 2000, among other things, repealed the 
requirement for an initial obligated period of active duty as 
a condition of eligibility for Montgomery GI Bill (MGIB) 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Benefits and Health Care Improvement Act of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 
(2000).  Although these legislative changes do not appear to 
affect the disposition of the instant appeal, additional 
legislation was passed that does apply to the instant appeal 
which essentially enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  To implement the provisions 
of the VCAA, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  However, the 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45629 (Aug. 29, 2001).  On 
remand, the RO should consider the applicability of relevant 
changes in the governing legal criteria, and ensure that the 
veteran is provided information as to the current relevant 
laws and regulations.  

For the reasons indicated above, this case is remanded to the 
RO for the following development:

1.  The RO should review the claims file 
and take any action that is necessary to 
comply with the notification and 
assistance requirements of the VCAA.  

2.  Once all necessary development has 
been completed, the RO should 
readjudicate the veteran's claim based on 
all of the evidence of record, including 
the veteran's hearing testimony presented 
in May 2001.  In readjudicating the 
veteran's claim, the RO should consider 
all applicable changes in the law that 
affect the disposition of this appeal.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.


The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  At this time, the Board does 
not intimate any opinion as to the merits of this appeal. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




